United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 16-4465
                       ___________________________

                            United States of America

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

                            Edgar Edward Gonzalez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                   Appeal from United States District Court
                    for the District of Minnesota - St. Paul
                                ____________

                          Submitted: October 20, 2017
                            Filed: February 1, 2018
                                [Unpublished]
                                ____________

Before WOLLMAN and SHEPHERD, Circuit Judges, and GOLDBERG,1 Judge.
                         ____________

PER CURIAM.

     In April 2015, Edgar Edward Gonzalez arranged for Florencio Molina-
Gonzalez, Juan Carlos Candela, Evelyn Mejia, and Alfonso Ayala, to transport

      1
       The Honorable Richard W. Goldberg, United States Court of International
Trade, sitting by designation.
approximately twenty-two pounds of methamphetamine from Phoenix, Arizona, to
Minneapolis, Minnesota. Police intercepted and arrested the drug couriers near
Albert Lea, Minnesota. Subsequent police investigation led the Federal Bureau of
Investigation (FBI) to Gonzalez.

       Gonzalez pleaded guilty to conspiracy to distribute methamphetamine, in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846, and was sentenced to 202
months’ imprisonment. Gonzalez appeals his sentence, arguing that the district court2
erred in applying certain enhancements under the United States Sentencing
Guidelines (Guidelines or U.S.S.G.) and imposed a substantively unreasonable
sentence. We affirm.

       Gonzalez argues that the district court erred in applying a 2-level enhancement
for using a dangerous weapon under Guidelines § 2D1.1(b)(1) because no firearm
was ever found. Under Guidelines § 2D1.1(b)(2) cmt. n.11(A), the dangerous
weapon enhancement “should be applied if the weapon was present, unless it is
clearly improbable that the weapon was connected with the offense.” During the
sentencing hearing, an FBI agent testified about his conversations with co-conspirator
Ayala and Gonzalez’s associate Joel Sandoval, in which Ayala said that Gonzalez had
given him a 9 mm Sig Sauer handgun to guard methamphetamine that was stored at
a house in Arizona. Sandoval told the agent that Gonzalez owned a .38 caliber semi-
automatic pistol and a .45 caliber semi-automatic pistol. During a search of the two
Minnesota residences that Gonzalez used to process the methamphetamine, law
enforcement officers discovered a gun cleaning kit, a box of 9 mm ammunition, a
gun magazine with 9 mm rounds, and a Sig Sauer handgun case. The FBI obtained
a Facebook picture of Gonzalez—taken during the dates alleged in the superseding
indictment—that depicted him with a semi-automatic pistol tucked into his belt. The


      2
       The Honorable Donovan W. Frank, United States District Court for the
District of Minnesota.

                                         -2-
physical evidence and the statements by the co-conspirators established that Gonzalez
possessed at least one firearm during the conspiracy and that it was not clearly
improbable that the firearm was connected to the methamphetamine conspiracy.

       Gonzalez also argues that the district court erred in applying the “stash house”
enhancement by not adequately explaining the basis for its decision. A defendant
receives a 2-level enhancement under Guidelines § 2D1.1(b)(12) if he “maintained
a premises for the purpose of manufacturing or distributing a controlled substance.”
The Guidelines explain that “[m]anufacturing or distributing a controlled substance
need not be the sole purpose for which the premises was maintained, but must be one
of the defendant’s primary or principal uses for the premises, rather than one of the
defendant’s incidental or collateral uses for the premises.” U.S.S.G. § 2D1.1 cmt.
n.17. The Guidelines instruct the district court to “consider how frequently the
premises was used by the defendant for manufacturing or distributing a controlled
substance and how frequently the premises was used by the defendant for lawful
purposes.” Id. The FBI agent testified during the sentencing hearing that the co-
conspirators confirmed that Gonzalez used two residences in Minneapolis to receive,
store, package, and distribute methamphetamine. The agent further testified that
Gonzalez stayed at one of the residences only “when the drug loads came in.” We
conclude that although the district court’s explanation for its decision might well have
been more thorough, it was entitled to rely on the foregoing testimony in imposing
the enhancement and that no further explanation was required.

       Next, Gonzalez challenges a 3-level enhancement for managing or supervising
criminal activity under Guidelines § 3B1.1(b). Gonzalez argues that because co-
conspirator and co-defendant Sandoval did not receive such an enhancement for his
role in the offense, Gonzalez likewise should not have received it. During the
sentencing hearing, however, the FBI agent testified that Gonzalez “had control over
Sandoval” and that Gonzalez was in charge of the entire operation. The district court
acknowledged that while Sandoval was more culpable than the defendants other than

                                          -3-
Gonzalez, it found that Gonzalez’s role in the conspiracy was even more extensive,
which constituted a legitimate distinction between the two, and thus no unwarranted
disparity resulted.

       Gonzalez further argues that the district court’s sentencing decision was
affected by psychological bias, pointing to the district court’s observation that the co-
conspirators in this case were “more terrified and scared than most that I have seen
when they were testifying on what might happen to them.” Gonzalez alleges that this
statement finds no support in the record and thus reflects a subjectivity against which
there is no way to defend. Gonzalez describes the district court as having “engaged
in what is referred to in the social science literature as ‘judgment by
representativeness,’ a phrase coined by none other than Daniel Kahneman & Amos
Tversky” in their article “On the Reality of Cognitive Illusions,” 103 Psychology
Review 582, 582 (1996). Gonzalez argues that the district court’s assumption of the
fear caused by Gonzalez’s conduct—a “representativeness” in Gonzalez’s view—may
well have been caused by other reasons, e.g., in-court nervousness or embarrassment.
This is an interesting, thought-provoking argument, but it does not carry the day, for
ultimately a district court’s evaluation of a witness’s emotional state, whether
expressed by words, physical conduct, or demeanor, should be given the same
deference that we give to its determinations of a witness’s credibility. See United
States v. Mshihiri, 816 F.3d 997, 1004 (8th Cir. 2016) (stating in the context of a
suppression motion that “[t]he district court . . . has a distinct advantage in evaluating
the credibility of witnesses, and its credibility determinations are virtually
unreviewable on appeal”) (quoting United States v. Vinton, 631 F.3d 476, 481 (8th
Cir. 2011) (internal quotation marks omitted)). This is not to say, of course, that all
judges, trial and appellate alike, should not strive to set aside preconceptions,
unwarranted assumptions, and the like in performing their respective roles.

      Lastly, Gonzalez argues that his sentence is substantively unreasonable because
the methamphetamine Guidelines lack an empirical basis. Gonzalez argues that a

                                           -4-
district court is not required to impose Guidelines range sentences when it has a
policy disagreement with the Guidelines, citing United States v. Hayes, 948 F. Supp.
2d 1009, 1014 (N.D. Iowa 2013) (citing Spears v. United States, 555 U.S. 261, 263-
67 (2009) (per curiam); Kimbrough v. United States, 552 U.S. 85, 109-10 (2007)).
True enough, but as we have explained, “while a district court may choose to deviate
from the guidelines because of a policy disagreement, a district court is not required
to do so.” United States v. Manning, 738 F.3d 937, 947 (8th Cir. 2014) (internal
citations and quotation marks omitted). Given the extensive nature of Gonzalez’s
involvement and his management role in this drug distribution conspiracy, we
conclude that his below-Guidelines sentence is not substantively unreasonable.

      The sentence is affirmed.
                      ______________________________




                                         -5-